Title: From George Washington to Henry Knox, 20 February 1784
From: Washington, George
To: Knox, Henry



My dear Sir,
Mount Vernon Feby 20th 1784

The bad weather, and great care which the Post Riders take of themselves, prevented your letters of the 3d & 9th of last Month from getting to my hands ’till the 10th of this. Setting of next Morning for Fredericksburgh to pay my duty to an aged

Mother, and not returning ’till yesterday, will be admitted I hope, as a sufficient apology for my silence ’till now.
I am much obliged by the trouble you have taken to report the state of the Garrison & Stores, together with the disposition of the Troops at West-Point, to me.—and think the allowance of Rations, or subsistence money to such Officers as could not retire at that inclement season, was not only perfectly humane, but perfectly just.—and that it must appear so to Congress.
It would seem to me, without having recourse to calculation, that the allowance of a Majr General in a seperate department, to the person who shall discharge the duties of Secretary at War, Master of Ordnance, & Commanding Officer of the Forces which may be retained, or Raised for a Peace Establishment is as low as it well can be. I expect the President & some Members of Congress here in a day or two, & will tell them so.
It was amongst my first Acts after I got home, to write to the President of each State Society, appointing Philadelphia (& the first Monday in May) for the general meeting of the Cincinnati. Colo. Walker took with him all the Letters for those Eastward of this, before New Years day; the others for the Southward I dispatched by the Post about the sametime —I have even sent duplicates for fear of miscarriage, yet, ’though it is the most eligable method, it is to be feared it will not prove so effectual a communication, as a general notification in the public Gazettes would have been—And, in case of failure, I shall be exceedingly concerned for not having adopted the most certain; as it would give me pleasure to have the first general meeting, a very full one.
I have named Philadelphia (contrary to my own judgment, as it is not Central) to comply with the wishes of South Carolina, who, being the most Southern State, have desired it. North Carolina I have not heard a tittle from, nor any thing Official from New Hampshire, all the other States have acceded very unanimously to the propositions which were sent from the Army.
I am just beginning to experience that ease, and freedom from public cares which, however desirable, takes some time to realize; for strange as it may tell, it is nevertheless true, that it was not ’till lately I could get the better of my usual custom of ruminating as soon as I waked in the Morning, on the business of the ensuing day; and of my surprize, after having revolved many things in my mind, to find that I was no longer a public

Man, or had any thing to do with public transactions. I feel now, however, as I conceive a wearied Traveller must do, who, after treading many a painful step, with a heavy burden on his Shoulders, is eased of the latter, having reached the Goal to which all the former were directed—& from his House top is looking back, & tracing with a grateful eye the Meanders by which he escaped the quicksands and Mires which lay in his way, and into which none but the All-powerful guide, & great disposer of human Events could have prevented his falling.
I shall be very happy, and I hope shall not be disappointed, in seeing you at the proposed meeting in Philadelphia. The friendship I have conceived for you will not be impaired by absence, but it may be no unpleasing circumstance to brighten the Chain, by a renewal of the Covenant. My best wishes attend Mrs Knox & the little folks, in which Mrs Washington most heartily joins me. With every sentiment of the purest esteem, regard and Affection—I am, My dear Sir, Yr Most Obedt & obliged Hble Servant

Go: Washington


P.S. I hope Genl Greene will be in the Delegation from Rhode Island—and that we shall see him at the Genl meeting of the Cincinnati—will you intimate this to him.

